Citation Nr: 1023315	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  02-08 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected chronic left knee pain with history of left medial 
collateral ligament strain, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased disability rating for service-
connected paroxysmal atrial tachycardia, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1989 to August 1994

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied increased ratings for 
the Veteran's service-connected heart and left knee 
disabilities.

In December 2005, the Board remanded the matter for 
additional evidentiary development.  This was accomplished, 
and in August 2007 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the Veteran's claims for increased ratings.  
In an August 2007 rating decision, the AMC increased the 
Veteran's service-connected left knee disability to 10 
percent disabling.  The Veteran's representative has 
indicated continued dissatisfaction with the 10 percent 
rating assigned to his service-connected left knee 
disability.  See the November 2007 Informal Hearing 
Presentation, page 2; see also AB v. Brown, 6 Vet. App. 35, 
38 (1993) (noting that when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).

In February 2008, the Board remanded the matter again for 
further development, specifically for the AMC to obtain the 
Veteran's records from St. Joseph Mercy Hospital and St. 
Lukes Hospital dated from January 2000 and then to 
readjudicate the claims.  These records were obtained and the 
Veteran's claims were readjudicated in a March 2010 SSOC.  
Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).
  
The Veteran's claims folder has been returned to the Board 
for further appellate proceedings.
The issue of an increased disability rating for service-
connected paroxysmal atrial tachycardia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected chronic left knee pain with 
history of left medial collateral ligament strain is 
manifested by arthritis, pain, and nearly full range of 
motion, but not by instability, swelling, recurrent 
subluxation, or dislocated semilunar cartilage with recurrent 
episodes of locking with effusion into the joint.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
chronic left knee pain with history of left medial collateral 
ligament strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2009); VAOPGCPREC 23-97; 
VAGCOPPREC 9-98; VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2001, March 2006, October 
2006, and February 2008, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The March 
2006 informed the Veteran that in order to establish a higher 
rating, the evidence would need to show that his left knee 
disability had increased in severity.  He was informed of the 
type of evidence that could be submitted to support his 
claim.  Likewise, the October 2006 and February 2008 letters 
also notified the Veteran of the process by which disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  As the Board will discuss in 
detail in its analysis below, the Veteran was provided with 
VA examinations throughout the appeal period.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate evaluations of the Veteran, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board, 
therefore, concludes that these examination reports are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 CF.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined a personal hearing.

Analysis

The Veteran essentially contends that his service-connected 
left knee disability is more disabling than contemplated by 
the current 10 percent disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The Veteran's left knee disability has been rated under 
Diagnostic Code 5014 for  osteomalacia which shall be rated 
based on limitation of motion of the affected part, as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation, 
limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation, limitation of flexion of the knee to 30 
degrees warrants a 20 percent evaluation, and limitation of 
flexion of the knee to 15degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension of the knee to 
15 degrees warrants a 20 percent evaluation, limitation of 
extension of the knee to 20 degrees warrants a 30 percent 
evaluation, limitation of extension of the knee to 30 degrees 
warrants a 40 percent evaluation, and limitation of extension 
of the knee to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability:  30 
percent for severe, 20 percent for moderate, and 10 percent 
for slight.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the evidence of record but finds 
that entitlement to a rating in excess of 10 percent for 
chronic left knee pain with history of left medial collateral 
ligament strain is not warranted. 

With respect to Diagnostic Codes 5260 and 5261, the Board 
does not find that higher evaluations are warranted.  On VA 
examination in February 2001, the examiner noted that the 
Veteran's left knee evaluation was normal with full range of 
motion.  X-rays at that time were interpreted as being 
normal.  On VA examination in March 2006, range of motion in 
both passive and active tests was 0 to 135 degrees without 
any pain.  X-rays of the left knee were again interpreted as 
normal.  During his August 2006 VA examination, the Veteran 
exhibited active and passive range of motion from 0 to 140 
degrees without any complaints.  Once again, X-rays of the 
left knee were interpreted as being normal.  Thus, flexion 
has not been limited to anywhere near 30 degrees or less, 
such that a 20 percent evaluation would be assigned under 
Diagnostic Code 5261.  In addition, given that extension has 
not been limited to 15 degrees or more, a higher evaluation 
under Diagnostic Code 5261 is also not warranted.

The Board also notes that under VAOPGCPREC 9-04, separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  However, 
as noted above, there is no compensable loss of flexion or 
extension of the left knee.  

The Board notes that separate ratings may be assigned for 
knee disabilities under Diagnostic Codes 5257 and 5003 where 
there is recurrent subluxation or lateral instability in 
addition to X-ray evidence of arthritis.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  Although the Veteran 
has complained of left knee locking, there is no medical 
evidence of instability or subluxation.  The March 2006 VA 
examination report noted that the left knee was normally 
aligned without any swelling, effusion, or deformity.  
Mediolateral ligament was stable and anteroposterior movement 
was also stable.  Likewise, the August 2006 VA examination 
report noted that ligaments were stable, and alignment was 
normal without any swelling or effusion.  Moreover, Drawer 
and McMurray tests have consistently been negative.  Thus, 
absent any competent evidence of instability, there is no 
basis for a rating in excess of 10 percent or a separate 
compensable rating under Diagnostic Code 5257, and the 
application of VAOPGCPREC 23-97 is not in order.  

The Board places greater probative value on the medical 
records showing a lack of instability.  In this regard, the 
Board acknowledges that the Veteran is competent to report 
observable symptomatology, such as his left knee pain and 
locking.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, while competent to report his symptoms, the Veteran 
is not competent to attribute such symptoms to instability or 
subluxation of the knee.  In this regard, his statements do 
not constitute competent medical evidence of instability or 
subluxation that could refute the findings reached by the VA 
examiners.  The Veteran's statements are offered by a lay 
person with no medical training who is not qualified to 
render an opinion concerning the presence of instability or 
subluxation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person with no medical training is not 
qualified to render an opinion concerning medical diagnosis).  
 
With respect to potential application of other criteria, the 
evidence does not support an award for an increased rating 
for the left knee under Diagnostic Code 5256 for  ankylosis 
of the knee; Diagnostic Code 5258 for dislocated, semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint; Diagnostic Code 5259 for symptomatic 
removal of semilunar cartilage; Diagnostic Code 5262 for 
impairment of tibia and fibula; or Diagnostic Code 5263 for 
genu recurvatum as none of these disabilities have been 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, 5263.

The Board has also considered the effect of pain and weakness 
in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
present case, the evidence of record reveals complaints of 
left knee pain throughout the record.   However, the March 
2006 VA examination report noted that there was no additional 
limitation of motion due to pain, fatigue, weakness, or 
incoordination after repetitive.  Likewise, the August 2006 
VA examination report specifically noted that while 
repetitive motion increased pain, there was no additional 
loss of motion.  Although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, 
even when considering the Veteran's complaints of pain, the 
criteria for a higher rating based on the Veteran's range of 
motion for the left knee are not met.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  In fact, the March 2006 VA examination 
report noted there was no functional limitation with regards 
to job related activities and the August 2006 VA examination 
report noted that there was no functional impairment of daily 
occupational activities due to his service-connected 
disability.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

Finally, the Board is cognizant of the ruling of the Court of 
Appeals for Veterans Claims in Rice v. Shinseki.  22 Vet. 
App. 447 (2009).  In Rice, the Court held that a claim for a 
total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  In this case, 
the Veteran has not argued, and the record does not otherwise 
reflect, that the Veteran's left knee disability renders him 
totally unemployable.  Accordingly, the Board concludes that 
a claim for TDIU has not been raised.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 10 percent for chronic left knee pain 
with history of left medial collateral ligament strain.   As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating for service-connected chronic 
left knee pain with history of left medial collateral 
ligament strain, currently evaluated as 10 percent disabling, 
is denied.


REMAND

The Board sincerely regrets remanding this matter again; 
however, such is necessary for proper evidentiary development 
of the Veteran's increased rating claim for a heart 
disability.

VA treatment records have been associated with the claims 
folder.  However, there appears to be outstanding records.  
Clinical records dated in March 2001 and April 2004 indicated 
that cardiology consults were done.  VA outpatient treatment 
record contain a "CVP - Past Clinic Visits" denoting that 
the Veteran was a no show for noninvasive echocardiogram.  
However, subsequent records with the notations of "Date 
Reported: MAR 01, 2001" and "Date Verified: MAR 02, 
2001"state that "results for this examination can be found 
under ECHO TEST RESULTS (ECH) in VISTA or Procedures in 
CPRS." It is unclear if this notation is in reference to a 
prior echocardiogram conducted February 16, 2001, or if the 
Veteran had undergone testing March 1, 2001, as well.  
Furthermore, an April 2004 record signed by a medical 
instrument technician contains the notation "SEE VISTA 
IMAGING FOR RESULTS," suggesting that additional testing was 
undertaken in April 2004.  There is no indication that the 
results from VISTA/CPRS were printed from these consults and 
associated with the claims folder.  Because VA is on notice 
that there are records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  On remand, these outstanding records 
should be obtained and associated with the claims folder.

The Board is also of the opinion that a new VA examination 
would be probative in ascertaining the severity of the 
Veteran's service connected paroxysmal atrial tachycardia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's records 
from VISTA or CPRS, to specifically 
include for evaluations in March 2001 
and April 2004.  All efforts to obtain 
these records must be documented in the 
claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.  Schedule the veteran for a 
cardiovascular examination.  After 
undertaking the above development to 
the extent possible, the RO should make 
arrangements with an appropriate VA 
medical facility to schedule the 
veteran for a VA examination to 
determine the severity of his service-
connected paroxysmal atrial 
tachycardia.  

All necessary tests and studies should 
be performed, to include the 
appropriate exercise test(s) needed to 
properly calculate the veteran's heart 
workload measured in METs.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner should 
estimate the level of activity.  This 
should be expressed in METs, and 
supported by specific examples, such as 
slow stair climbing that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The claims folder must be 
made available to the examiner.  

All findings should be reported in 
detail and a complete rationale 
provided for each opinion.

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should 
be furnished an appropriate SSOC and be 
provided an opportunity to respond.  
The claim should be returned to the 
Board as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


